DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 10 December 2020.
The amendment filed 10 December 2020 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 10, 13, and 19-20 were amended in the amendment filed 10 December 2020.
Claims 1-20 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 18 September 2020
The rejections under 35 USC 112(b) or 35 USC 112(pre-AIA ), second paragraph for claims 10 and 19 are overcome by Applicant’s amendments to said claims.
The rejections under 35 USC 103(a) based upon the Freeman and Chu references are overcome by Applicant’s amendments to claims 1, 13, and 20.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 5-6, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian (US PG Publication 2001/0052234 A1; hereinafter “Venkatasubramanian”) in view of Chu et al. (US PG Publication 2012/0132242 A1; hereinafter “Chu”).
Regarding claim 1, Venkatasubramanian teaches an apparatus (abstract, Fig. 1 oriented 180°) comprising: 
a first thermoelectric component (TEC) (see Fig. 1 oriented 180°, where first TEC corresponds to e.g. stage 6 of the bulk-material thermoelectric cooler; paragraph 0029) comprising a top surface of a first substrate (first substrate corresponds to heat sink plate 10; paragraph 0029. The top surface corresponds the surface of 10 that contacts heat source plate 9 of stage 7) and a bottom surface (see e.g. opposite side of stage 6 with heat source plate 9 in Fig. 1); and 
a second TEC (i.e. stage 7 or alternatively stages 7/8 together; Fig. 1) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source plate 9 of stage 7 with respective top and bottom surfaces as claimed; paragraph 0029 and Fig. 1) and wherein the second TEC is larger than the first TEC (Fig. 1) and wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates 
However, Venkatasubramanian is silent to a thermal transfer component comprising a top surface and a bottom surface, the thermal transfer component is tapered such that the bottom surface is smaller than the top surface, and the bottom surface of the thermal transfer component is coupled to the top surface of the first substrate of the first TEC, and the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component. Venkatasubramanian teaches the different module stages are connected in this cascaded configuration to achieve a higher combined cooling power (abstract, paragraphs 0012 and 0029-0030).
Chu teaches thermoelectric modules (abstract). Chu teaches a heat concentrator is used to increase the heat flux (Q) and the thermoelectric conversion efficiency (η) from the larger surface of the smaller surface area at the opposite end, resulting in a quick concentration of heat flux at the smaller area (paragraph 0032 and Fig. 2C). Chu teaches different shaped concentrator with the larger and smaller areas can achieve this heat flux concentration effect, including a tapered shape with a smaller bottom surface and a larger top surface (e.g. Fig. 4D rotated 180°; paragraphs 0035 and 0037).
The devices of Venkatasubramanian and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Venkatasubramanian and include the thermal transfer component of Chu in order to increase 
The Examiner notes the limitations wherein the first TEC is “configured to concurrently increase temperature of the top surface and decrease temperature of the bottom surface or to concurrently decrease the temperature of the top surface and increase the temperature of the bottom surface to transfer thermal energy between the top surface and the bottom surface based on a voltage potential applied to the first TEC" are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure of the TEC recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Venkatasubramanian teaches all positively recited structural 
Regarding claims 2 and 11, modified Venkatasubramanian teaches the apparatus of claim 1. While modified Venkatasubramanian is silent to the top surface of the thermal transfer component has a surface area approximately two times larger than a surface area of the bottom surface of the thermal transfer component, the Examiner notes that Chu explicitly teaches the concentration of heat flux quickly increases when going from a large area to a small area (paragraph 0032), establishing the sizing of the two areas as a result effective variable known to effect the heat flux travelling therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative areas of the top and bottom surfaces of the thermal transfer component to achieve a maximum heat flux therethrough and arrive upon the claimed configuration of the larger top surface area being approximately two times larger than that of the bottom surface area, using nothing more than routine experimentation to determine the optimal or maximal heat flux therethrough. The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. Additionally, as the larger surface of the thermal transfer component of 
Regarding claim 3, modified Venkatasubramanian further teaches a thermal conduction layer (see e.g. heat sink plate 10 on opposite side of first TEC/stage 6; Fig. 1) comprising a top surface and a bottom surface (see plate 10 in Fig. 1), wherein the top surface of the thermal conduction layer is coupled to the bottom surface of the first TEC (see top surface of heat sink plate 10 coupled to the bottom surface of the first TEC, i.e. heat source plate 9 for stage 6, in Fig. 1). 
Regarding claim 5, modified Venkatasubramanian teaches the apparatus of claim 3, and further teaches the top surface of the thermal conduction layer is approximately a same size or a larger size than the bottom surface of the first TEC (Fig. 1), wherein the bottom surface of the thermal conduction layer to couple with a package of an electrical device (see Figs. 5-7 showing embodiments of the cooler 1 of Fig. 1 used to cool electric apparatus and other elements; paragraphs 0049-0052. It would have been obvious to use the thermoelectric module configuration of Fig. 1 in that of Figs. 5-7 as Venkatasubramanian teaches these are compatible embodiments for achieving thermoelectric cooling; see also Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap). 
Regarding claim 6, modified Venkatasubramanian further teaches a heat sink (see e.g. heat sink 82 in Fig. 7 which includes the cooler of Fig. 1; paragraphs 0049-0051) comprising a top surface and a bottom surface, (see surfaces in Fig. 7) wherein the bottom surface of the heat sink is coupled to the top surface of the second TEC to transfer the thermal energy from the second TEC to the heat sink (see at least indirect coupling to the second TEC and thus top surface via intervening structure in Fig. 7; paragraph 0051. See also Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap). 
Regarding claim 10, modified Venkatasubramanian further teaches a first thermal interface material disposed between the top surface of the first TEC and the bottom surface of the thermal transfer component, and a second thermal interface material disposed between the top surface of the thermal transfer component and bottom surface of the second TEC (see Chu Figs. 4B-D showing different trapezoidal shapes, including multilayer trapezoidal shapes in Fig. 4C with three layers 401, 402, 403; paragraph 0035. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple layers such as 3 or more layers as taught by Chu above. Thus, the middle layer would correspond to the thermal transfer component, the top layer would correspond to the second thermal interface material between the top surface of the thermal transfer component and the bottom surface of the second TEC as well as obvious to place an additional layer between the 
Regarding claim 12, modified Venkatasubramanian teaches the apparatus of claim 1, the limitations of which are set forth above. The Examiner notes the limitations wherein the apparatus is “wherein the apparatus is to couple to a package of an electrical device and is configured to adjust the temperature applied to the package of the electrical device in a temperature range" are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure of the apparatus recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Venkatasubramanian teaches all positively recited structural limitations, there exists no apparent difference between the prior art and the claimed invention, and thus the device of modified Venkatasubramanian is capable of the use recited by Applicant, absent a showing to the contrary. Furthermore, Venkatasubramanian teaches an object to be cooled, i.e. a package, and that is therefore has a temperature adjusted to a temperature range (paragraph 0029-0030).
Regarding claim 20, Venkatasubramanian teaches a system (abstract, Figs. 1 and 5-7 using the configuration of Fig. 1 with Fig. 1 oriented 180°; paragraphs 0029 and 0049-0051) comprising: 

a second TEC (i.e. stage 7 or alternatively stages 7/8 together; Fig. 1) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source plate 9 of stage 7 with respective top and bottom surfaces as claimed; paragraph 0029 and Fig. 1) and wherein the second TEC is larger than the first TEC (Fig. 1) and wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates (see first substrate corresponding to heat sink plate 10 of stage 6, whereas second substrate corresponds to heat source plate 9 of stage 7 or alternatively plates 10/9 of stage 8; see Fig. 1 and paragraph 0029). 
However, Venkatasubramanian is silent to a thermal transfer component comprising a top surface and a bottom surface, the thermal transfer component is tapered such that the bottom surface is smaller than the top surface, and the bottom surface of the thermal transfer component is coupled to the top surface of the first substrate of the first TEC, and the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component. Venkatasubramanian teaches the different module stages are connected in this cascaded configuration to achieve a higher combined cooling power (abstract, paragraphs 0012 and 0029-0030).

The devices of Venkatasubramanian and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Venkatasubramanian and include the thermal transfer component of Chu in order to increase heat flux and thermoelectric conversion efficiency between the modules in thermal conduction, as taught above by Chu. Additionally, it would have been obvious to one of ordinary skill in the art to place the thermal transfer component of Chu between the first and second TECs of Venkatasubramanian as Venkatasubramanian teaches the stacked/cascaded configuration with a smaller modules/stages achieves greater thermoelectric conversion/cooling, and thus it would have been obvious to place the thermal transfer component between the two TECs to achieve enhanced heat flux and thermoelectric conversion, as taught above by Chu. The modification would necessarily result in the thermal transfer component having the tapered profile shape such that the bottom surface is smaller than the top surface as claimed, as well as being coupled to the top surface of the first substrate and the bottom surface of the second substrate (i.e. between the substrates of stage 6 and stages 7/8) as presently claimed.
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu and Ullo (US PG Publication 2008/0178920 A1; hereinafter “Ullo”).
Regarding claim 13, Venkatasubramanian teaches a system (abstract and Fig. 2), the system comprising: 
an object to be cooled (system for cooling; paragraphs 0029-0030 and 0049-0051); and 
a temperature control component to contact the electrical device to transfer thermal energy to and from the object to be cooled (thermoelectric module 62/cooler 1 in Figs. 1 and 5-7; paragraphs 0029-0030 and 0049-0051), the temperature control component comprising: 
a first thermoelectric component (TEC) (see Fig. 1 oriented 180°, where first TEC corresponds to e.g. stage 6 of the bulk-material thermoelectric cooler; paragraph 0029) comprising a top surface of a first substrate (first substrate corresponds to heat sink plate 10; paragraph 0029. The top surface corresponds the surface of 10 that contacts heat source plate 9 of stage 7) and a bottom surface (see e.g. opposite side of stage 6 with heat source plate 9 in Fig. 1); and 
a second TEC (i.e. stage 7 or alternatively stages 7/8 together; Fig. 1) comprising a top surface and a bottom surface of a second substrate (substrate corresponding to heat source plate 9 of stage 7 with respective top and bottom surfaces as claimed; paragraph 0029 and Fig. 1) and wherein the second TEC is larger than the first TEC (Fig. 1) and wherein the first substrate of the first TEC and the second substrate of the second TEC are different substrates (see first substrate corresponding to heat sink plate 10 of stage 6, whereas second substrate 
However, Venkatasubramanian is silent to a thermal transfer component comprising a top surface and a bottom surface, the thermal transfer component is tapered such that the bottom surface is smaller than the top surface, and the bottom surface of the thermal transfer component is coupled to the top surface of the first substrate of the first TEC, and the bottom surface of the second substrate of the second TEC is coupled to the top surface of the thermal transfer component. Venkatasubramanian teaches the different module stages are connected in this cascaded configuration to achieve a higher combined cooling power (abstract, paragraphs 0012 and 0029-0030).
Chu teaches thermoelectric modules (abstract). Chu teaches a heat concentrator is used to increase the heat flux (Q) and the thermoelectric conversion efficiency (η) from the larger surface of the smaller surface area at the opposite end, resulting in a quick concentration of heat flux at the smaller area (paragraph 0032 and Fig. 2C). Chu teaches different shaped concentrator with the larger and smaller areas can achieve this heat flux concentration effect, including a tapered shape with a smaller bottom surface and a larger top surface (e.g. Fig. 4D rotated 180°; paragraphs 0035 and 0037).
The devices of Venkatasubramanian and Chu are analogous references in the field of thermoelectric modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Venkatasubramanian and include the thermal transfer component of Chu in order to increase heat flux and thermoelectric conversion efficiency between the modules in thermal conduction, 
However, modified Venkatasubramanian is silent to the object being cooled specifically being an electrical device coupled to a circuit board.
Ullo teaches thermoelectric devices (abstract). Ullo teaches thermoelectric devices can be used as coolers for cooling electrical devices on printed circuit boards, where the electrical device may benefit from cooling (paragraph 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Venkatasubramanian and include an electrical device on a printed circuit board as the object to be cooled in order to benefit an electrical device from cooling, as taught above by Ullo, and because the selection of a known configuration and apparatus based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

The Examiner notes the limitation recited in the preamble of a system "to test an electrical device under a variety of thermal conditions" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, the device is therefore capable of the function and use stated by Applicant as there exists no apparent difference between the prior art and the instant claim scope.
Regarding claim 14, modified Venkatasubramanian teaches the system of claim 13. While modified Venkatasubramanian is silent to the top surface of the thermal transfer component has a surface area approximately two times larger than a surface area of the bottom surface of the thermal transfer component, the Examiner notes that Chu explicitly teaches the concentration of heat flux quickly increases when going from a large area to a small area (paragraph 0032), establishing the sizing of the two areas as a result effective variable known to effect the heat flux travelling therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative areas of the top and bottom surfaces of the thermal transfer component to achieve a maximum heat flux therethrough and arrive upon the claimed configuration of the larger top surface area being approximately two times larger than that of the bottom surface area, using nothing more than routine experimentation to determine the optimal or maximal heat flux therethrough. The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. 
Regarding claim 15, modified Venkatasubramanian further teaches a thermal conduction layer (see e.g. heat sink plate 10 on opposite side of first TEC/stage 6; Fig. 1) comprising a top surface and a bottom surface (see plate 10 in Fig. 1), wherein the top surface of the thermal conduction layer is coupled to the bottom surface of the first TEC (see top surface of heat sink plate 10 coupled to the bottom surface of the first TEC, i.e. heat source plate 9 for stage 6, in Fig. 1).
Regarding claim 17, modified Venkatasubramanian teaches the apparatus of claim 3, and further teaches the top surface of the thermal conduction layer is approximately a same size or a larger size than the bottom surface of the first TEC (Fig. 1), wherein the bottom surface of the thermal conduction layer to couple with a package of an electrical device (see Figs. 5-7 showing embodiments of the cooler 1 of Fig. 1 used to cool electric apparatus and other elements; paragraphs 0049-0052. It would have been obvious to use the thermoelectric module configuration of Fig. 1 in that of Figs. 5-7 as Venkatasubramanian teaches these are compatible embodiments for achieving thermoelectric cooling; see also Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap).
Regarding claim 18, modified Venkatasubramanian further teaches a heat sink (see e.g. heat sink 82 in Fig. 7 which includes the cooler of Fig. 1; paragraphs 0049-0051) comprising a top surface and a bottom surface, (see surfaces in Fig. 7) wherein the bottom surface of the heat sink is coupled to the top surface of the second TEC to transfer the thermal energy from Boston Scientific Scimed, Inc. V. Cordis Corp., Fed Cir, 2008-1073, 1/15/2009 which holds combining elements disclosed in adjacent embodiments in the same prior art reference requires no inventive leap).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu as applied to claim 6 above, and further in view of Shen et al. (DE Publication Number 10-2005-008361 hereinafter “Shen”).
Regarding claim 8, modified Venkatasubramanian teaches the apparatus of claim 6, the limitations of which are set forth above. However, modified Venkatasubramanian is silent to the apparatus further comprising an electric fan disposed above the top surface of the heat sink to transfer the thermal energy from the heat sink to an adjacent medium. 
Shen teaches thermoelectric devices (abstract). Shen teaches an electric fan (cooling fan 30 connected to contact bridges 13; paragraph 0013) is placed at the fin end of a heat sink to generate air flow at the heat sink end to reduce the temperature of the components (paragraphs 0013-0014 and Figs. 2-3).
The devices of modified Venkatasubramanian and Shen are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Venkatasubramanian and include an electric fan disposed at the fin end of the heat sink to generate air flow and reduce the temperature of the device components, as taught above by Shen. The modification would necessarily result in the electric fan disposed above the top .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu as applied to claim 3 above, and further in view of Hosking et al. (US PG Publication 2011/0062312 A1; hereinafter “Hosking”).
Regarding claim 4, modified Venkatasubramanian teaches the apparatus of claim 3, the limitations of which are set forth above. However, modified Venkatasubramanian is silent to the apparatus further comprising: a temperature sensing device disposed within the thermal conduction layer. 
Hosking teaches thermoelectric devices (abstract; Figs. 1-2). Hosking teaches a temperature sensor (102) is included between the object being cooled (i.e. component 103; paragraphs 0021-0022 and 0025-0027) and the thermoelectric device (101/104/105; paragraph 0025). Hosking teaches this placement between the two allows for more accurate temperature readings of the component to be cooled and allows for more tight control of the temperature of the object to be cooled due to lower thermal resistance between the object being cooled and the temperature sensor (paragraph 0022 and 0026).
The devices of modified Venkatasubramanian and Hosking are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature sensor between the thermoelectric device and the object being cooled of modified Venkatasubramanian in order to allow for accurate readings of the temperature of the comoponent being cooled and allow for more tight control of the temperature, as taught above .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu and Ullo as applied to claim 15 above, and further in view of Hosking.
Regarding claim 16, modified Venkatasubramanian teaches the system of claim 15, the limitations of which are set forth above. However, modified Venkatasubramanian is silent to the temperature control component further comprising: a temperature sensing device disposed within the thermal conduction layer. 
Hosking teaches thermoelectric devices (abstract; Figs. 1-2). Hosking teaches a temperature sensor (102) is included between the object being cooled (i.e. component 103; 
The devices of modified Venkatasubramanian and Hosking are analogous references in the field of thermoelectric devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature sensor between the thermoelectric device and the object being cooled of modified Venkatasubramanian in order to allow for accurate readings of the temperature of the component being cooled and allow for more tight control of the temperature, as taught above by Hosking. Furthermore, one of ordinary skill in the art would recognize that a temperature sensor would be placed directly adjacent the object to be cooled in modified Venkatasubramanian, which corresponds to the positioning of the thermal conduction layer. One of ordinary skill in the art would recognize a finite number of options of placement of the temperature sensor in the instant case, that is, the sensor interposed between the object to be cooled and the thermal conduction layer, the sensor placed within the thermal conduction layer, or the thermal conduction layer interposed between the object being cooled and the sensor. With a finite number of immediately recognizable options for the configuration of the temperature sensor in modified Venkatasubramanian, it would have been obvious to one of ordinary skill in the art to try the different options available to determine a desirable configuration of the temperature sensor and the object being cooled and arrive upon the .
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu as applied to claim 6 above, and further in view of Zaglio (WIPO Publication Number WO 2015/001523 A1; hereinafter “Zaglio”).
Regarding claims 7 and 9, modified Venkatasubramanian teaches the apparatus of claim 6, the limitations of which are set forth above. Venkatasubramanian further teaches the heat sink is a passive mechanical device (heat sink 82; paragraph 0051). However, Venkatasubramanian is silent to the top surface of the heat sink comprises a plurality of channels and a plurality of fins disposed between the plurality of channels, and a plurality of attachment members of the heat sink, the plurality of attachment members to receive a plurality of adjustable coupling members to adjustably couple the apparatus to a thermal chamber.
Zaglio teaches thermoelectric devices (abstract and Figs. 3-4 and 7). Zaglio teaches the thermoelectric device includes a heat sink that includes a plurality of fins and channels disposed therebetween (see Fig. 7). Zaglio additionally teaches attachment members (e.g. attachment elements 30; paragraphs 0047-0049) are used to attach the thermoelectric device elements to each other (Figs. 3 and 7; paragraphs 0047-0056 and 0074-0077), as well as to a thermal chamber such as a cooling duct for thermal transfer (paragraphs 0063-0067). Zaglio teaches these attachment members exert pressure on the thermoelectric device elements to improve the attachment and adhesion of the thermoelectric elements (paragraph 0052).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatasubramanian in view of Chu and Ullo as applied to claim 13 above, and further in view of Evans et al. (US PG Publication 2002/0124573 A1; hereinafter “Evans”).
Regarding claim 19, modified Venkatasubramanian teaches the system of claim 13, the limitations of which are set forth above. However, modified Venkatasubramanian is silent to the system further comprising: a socket that couples the electrical device to the circuit board, wherein a bottom surface of the temperature control component to fit within the socket and physically contact a package of the electrical device to transfer the thermal energy. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Venkatasubramanian and include a socket receptacle to confine the positioning of the object to be cooled, i.e. the electrical device and circuit board, and the thermoelectric device, to improve the efficiency by properly controlling flow of heat, as taught above by Evans. The modification would necessarily result in the claimed socket coupling the electrical device to the circuit board (see modification above and the elements are at least indirectly coupled together as claimed), and the temperature control arrangement (thermoelectric devices) fit within the socket (receptacle of Evans) and physically contact a package of the electrical device to transfer thermal energy (at least thermal physical contact between the aforementioned elements; Evans Fig. 1).
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but at moot in view of the new grounds of rejection, necessitated by Applicant’s amendments to the claims. Venkatasubramanian in view of Chu teach the features of amended claims 1, 13, and 20.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 13 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726